DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 202005360 U) in view of Rowzee et al. (US 2012/0018609 A1) (Rowzee).
Regarding claim 1, Tang discloses a pouch (3) for an electronic device (Abstract), the pouch comprising, a body portion comprising a first accommodation portion configured to accommodate the electronic device therein, a first insertion portion (5) comprising a first opening disposed on a surface of the body portion (Fig. 4, noting the portion under 5 which houses one side of the electronic device), wherein the first opening is spaced apart from one end, an upper end, and a lower end of the body portion, and an interior of the first opening is configured to receive and fix one end of the electronic device (Fig. 4), a second insertion (noting the other instance of 5) portion comprising a second opening (noting the interior of the slit 5 which houses the other side of the electronic device) disposed on the surface of the body portion (Fig. 3), wherein the second opening is spaced apart from the other end, the upper end, and the lower end of the body portion, and an interior of the second opening is configured to receive and fix another end of the electronic device (Fig. 4), and a spacing layer disposed between the first insertion portion and the second insertion portion, wherein the first opening and the second opening are spaced apart by the spacing layer (1).
Tang does not specifically disclose each of the first insertion portion and the second insertion portion further comprises a plurality of protruding dots disposed at certain intervals along an outer edge line on the interiors of the first and second openings, and the plurality of protruding dots of the first insertion portion are configured to contact with a side surface of the one end of the inserted electronic device to prevent the inserted electronic device from slipping, and the plurality of protruding dots of the second insertion portion are configured to contact with a side surface of the another end of the inserted electronic device to prevent the inserted electronic device from slipping.
Rowzee teaches the ability to have bag for supporting an electronic device (Fig. 10) and including portions for contacting a side portion of an electronic device (27) that include non-slip portions to prevent the electronic device from slipping, and wherein non-slip portions come into contact with a surface of the electronic device (Paragraph 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tang and include non-skid portions on the interior portions of 52 that contact the electronic device because such a change would help ensure that the electronic device is held in place and will not slip relative to the surfaces which contact it as demonstrated by Rowzee.
Rowzee further discloses the ability to have a non-skid portion including a plurality of dots plurality of dots (209 noting generally square shaped dots) are provided at certain intervals (noting the patter on of the surface 209, Fig. 10).
It would have been obvious to one having ordinary skill in the art to take the non-skid portions and have them include a plurality of protruding dots because such a change would require a mere choice of one known non-skid structure for another i.e. such a change would include the well-known feature of including additional surface structure to increase friction in certain situations as an alternative to relying on a smooth high-friction surface.
Regarding claim 4, modified Tang discloses a buffering layer (noting the layer opposite surface 1, making up the back portion of the opening 6) configured to absorb an external shock and disposed on a rear surface of the body portion (to the degree that an additional layer will absorb some degree of external shock).
Regarding claim 5, modified Tang discloses a third insertion portion (4) disposed between the body portion (1) and the buffering layer (noting the layer opposite of 1) to form a second accommodation portion (Fig. 5) configured to accommodate an item therein.
Regarding claim 6, modified Tang discloses the third insertion portion (4) to allow the third insertion portion to be openable or closable comprising a zipper (6) configured to open and close the second accommodating portion.
Regarding claim 8, modified Tang discloses a plurality of dots are disposed on an outer surface of the spacing layer for contact with a rear surface of the electronic device to prevent slipping of the electronic device (noting the placing of the dots of Rowzee that contact a central portion of the electronic device Fig. 10).

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 202005360 U) in view of Rowzee et al. (US 2012/0018609 A1) (Rowzee) as applied to claim 1 above, and further in view of Hwan (KR 2019028202 A).
Regarding claim 2, modified Tang discloses wherein the plurality of protruding dots are disposed along the outer edge line on the interiors of the first and second openings adjacent to the edges (noting the placement of the dots are adjacent the edges of the electronic device and the edges of the openings), but does not specifically disclose the each of the first insertion portion and the second insertion portion further comprises a zipper configured to open and close the first opening and the second opening.
Hwan teaches the ability to have a slit opening with a zipper (50) to close said opening as well as have portions contacting the sides of an object placed in the opening (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Tang and include zippers on the first and second opening because such a change would allow the slit openings to be closed when not in use thereby preventing unwanted objects from entering the slit portions thereby keeping them clean or preventing them from snagging on outside objects.
Regarding claim 7, modified Tang and specifically in view of Hwan discloses a size of each of the first and second openings of the first and second insertion portions is adjustable according to a size of the electronic device using the zippers provided on the first and second insertion portions (noting Hwan demonstrates a zipper opened to a size corresponding to an object inserted into a slit opening).

Alternatively, claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 202005360 U) in view of Rowzee et al. (US 2012/0018609 A1) (Rowzee) and KR 200381997 Y1.
Regarding claim 1, Tang discloses a pouch (3) for an electronic device (Abstract), the pouch comprising, a body portion comprising a first accommodation portion configured to accommodate the electronic device therein, a first insertion portion (5) comprising a first opening disposed on a surface of the body portion (Fig. 4, noting the portion under 5 which houses one side of the electronic device), wherein the first opening is spaced apart from one end, an upper end, and a lower end of the body portion, and an interior of the first opening is configured to receive and fix one end of the electronic device (Fig. 4), a second insertion (noting the other instance of 5) portion comprising a second opening (noting the interior of the slit 5 which houses the other side of the electronic device) disposed on the surface of the body portion (Fig. 3), wherein the second opening is spaced apart from the other end, the upper end, and the lower end of the body portion, and an interior of the second opening is configured to receive and fix another end of the electronic device (Fig. 4), and a spacing layer disposed between the first insertion portion and the second insertion portion, wherein the first opening and the second opening are spaced apart by the spacing layer (1).
Tang does not specifically disclose each of the first insertion portion and the second insertion portion further comprises a plurality of protruding dots disposed at certain intervals along an outer edge line on the interiors of the first and second openings, and the plurality of protruding dots of the first insertion portion are configured to contact with a side surface of the one end of the inserted electronic device to prevent the inserted electronic device from slipping, and the plurality of protruding dots of the second insertion portion are configured to contact with a side surface of the another end of the inserted electronic device to prevent the inserted electronic device from slipping.
Rowzee teaches the ability to have bag for supporting an electronic device (Fig. 10) and including portions for contacting a side portion of an electronic device (27) that include non-slip portions to prevent the electronic device from slipping, and wherein non-slip portions come into contact with a surface of the electronic device (Paragraph 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tang and include non-skid portions on the interior portions of 52 that contact the electronic device because such a change would help ensure that the electronic device is held in place and will not slip relative to the surfaces which contact it as demonstrated by Rowzee.
To the degree that it can be argued that Rowzee does not specifically disclose a plurality of protruding dots at certain intervals, KR 200381997 Y1 demonstrates the ability to have an anti-slip feature in the form of anti-slip protrusions (13b) shown to be disposed at intervals.
It would have been obvious to one having ordinary skill in the art to take the non-skid portions and use the teaching of KR 200381997 Y1 and have them include a plurality of protruding dots because such a change would require a mere choice of one known non-skid structure for another i.e. such a change would include the well-known feature of including additional surface structure to increase friction in certain situations as an alternative to relying on a smooth high-friction surface.
Regarding claim 4, modified Tang discloses a buffering layer (noting the layer opposite surface 1, making up the back portion of the opening 6) configured to absorb an external shock and disposed on a rear surface of the body portion (to the degree that an additional layer will absorb some degree of external shock).
Regarding claim 5, modified Tang discloses a third insertion portion (4) disposed between the body portion (1) and the buffering layer (noting the layer opposite of 1) to form a second accommodation portion (Fig. 5) configured to accommodate an item therein.
Regarding claim 6, modified Tang discloses the third insertion portion (4) to allow the third insertion portion to be openable or closable comprising a zipper (6) configured to open and close the second accommodating portion.
Regarding claim 8, modified Tang discloses a plurality of dots are disposed on an outer surface of the spacing layer for contact with a rear surface of the electronic device to prevent slipping of the electronic device (noting the placing of the dots of Rowzee that contact a central portion of the electronic device Fig. 10).

Alternatively claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 202005360 U) in view of Rowzee et al. (US 2012/0018609 A1) (Rowzee) and KR 200381997 Y1 as applied to claim 1 above, and further in view of Hwan (KR 2019028202 A).
Regarding claim 2, modified Tang discloses wherein the plurality of protruding dots are disposed along the outer edge line on the interiors of the first and second openings adjacent to the edges (noting the placement of the dots are adjacent the edges of the electronic device and the edges of the openings), but does not specifically disclose the each of the first insertion portion and the second insertion portion further comprises a zipper configured to open and close the first opening and the second opening.
Hwan teaches the ability to have a slit opening with a zipper (50) to close said opening as well as have portions contacting the sides of an object placed in the opening (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Tang and include zippers on the first and second opening because such a change would allow the slit openings to be closed when not in use thereby preventing unwanted objects from entering the slit portions thereby keeping them clean or preventing them from snagging on outside objects.
Regarding claim 7, modified Tang and specifically in view of Hwan discloses a size of each of the first and second openings of the first and second insertion portions is adjustable according to a size of the electronic device using the zippers provided on the first and second insertion portions (noting Hwan demonstrates a zipper opened to a size corresponding to an object inserted into a slit opening).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 4-8 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734